DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 16, 2022 has been entered.
 
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE filed on March 16, 2022.
Claims 7 and 17 are cancelled.
Claims 1-6, 8-16, and 18-20 are pending.
Claims 1-6, 8-16, and 18-20 are examined.
This Office Action is given Paper No. 20220324 for references purposes only.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-16, and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Narasimhan et al. (US 2017/0300978) in view of Oskolkov et al. (US 2013/0060708). 

Claims 1, 11
Narasimhan discloses:
a computer processor (processor, see [0082]) operable to execute a set of computer-readable instructions; and 
a memory (memory, see [0082]) operable to store the set of computer-readable instructions operable to: 
create a secure information vault (transaction databases, see [0028]);
determine that a first user (user, see [0033]) has completed a registration process (registration, see [0033]) for access to the secure information vault;
determine that the first user is a verified user (authorized user, see [0034]);
facilitate, based on the determination that the first user has completed the registration process and the determination that the first user is a verified user, access (e.g. transaction, see [0037]) of the first user to the secure information vault;
store data in the secure information vault, wherein the data includes at least one of an address (address, see [0033]) for physical delivery of payments and an address (first registration public ledger address, see [0035]) for electronic delivery of payments, and wherein the data is associated with the first user;
link the first user to a second user (payer, see [0053]) by facilitating secure communications and requesting link confirmations (verified user static key, see [0053]) between the first user and the second user;
facilitate a payment (transfer funds, see [0053]) between the first user and the second user based on the data stored in the secure information vault associated with the first user.
Narasimhan does not disclose:
Having… mode;
Wherein in the basic mode… payments;
Wherein in the plus or enhanced mode… assignee.
Oskolkov teaches:
having a basic mode (e.g. first user/sender, is not yet authenticated, “light” version for unregistered users, see [0057, 0090]) and a plus or enhanced mode 
wherein in the basic mode (first user/sender, is not yet authenticated, see [0057]), the second user is notified (display contact list with email address, see [0097, 0124]) to use only the address for physical delivery of payments or the address (email address, see [0055]) for electronic delivery of payments, and the secure information vault is configured for the second user to acknowledge the notification (display a message that Person A is intended recipient, confirm, see [0124]) to use only the address for physical delivery of payments or the address for electronic delivery of payments, and 
wherein in the plus or enhanced mode (second user/recipient, is validated or authenticated, see [0064]), the first user (second user/recipient, see [0067]) can assign the payment (transfer the funds, see [0067]) to an assignee (entity, e.g. a store, a utility, a friend, see [0067, 0084]) associated with the secure information vault, the second user is notified (confirm recipient, see [0124]) to pay the assignee associated with the secure information vault, and the secure information vault is 247224600.1Application No. 16/585,926configured to discharge a payment obligation of the second user if the second user pays the assignee.
Narasimhan discloses creating a secure vault, determining a first user has registered, determining that the first user is verified, facilitating access, storing data, linking the first user to a second user, and facilitating payment between the first user and second user. Narasimhan does not disclose a basic and enhanced mode, but Oskolkov does. It would have been obvious to one of ordinary skill in the art at the time the invention 
Note that “the secure information vault is 247224600.1Application No. 16/585,926configured to discharge a payment obligation of the second user if the second user pays the assignee” is conditional language (see interpretation below).

Claims 2, 12
Furthermore, Narasimhan discloses:
the first user is a payee (payee, see [0053]) and the second user is a payor (payer, see [0053]).

Claims 3, 13
Furthermore, Narasimhan discloses:
the first user comprises at least one of an individual (user, see [0053]) or an entity.

Claims 4, 14
Furthermore, Narasimhan discloses:
determining that the first user is a verified user further comprises at least one of: searching for the first user in a global cybercrime database; searching company records for entity and Federal Employee Identification Numbers (FEIN) associated with the first user; searching a database using a name (user identification information, e.g. name, address, phone number, see [0020, 0034]), home address, home phone number, or state driver’s license number of the first user, searching for entity registration, annual filings, registered officers, and a registered agent associated with the first user; performing an internet search engine search for an individual name, entity name, or IP address used to login or register with the secure information vault, any email addresses, domain names, phone numbers, or physical mailing addresses provided during the registration process; searching a map application program or website for the physical mailing address to confirm a mapped building matches a disclosed description; searching a professional social media website for an individual names or entity name associated with the first user; searching a website of the first user to confirm a match with any disclosed information; using multi-factor authentication with the first user through at least two different methods from among phone text, phone call, and alternative email; and requiring at least two users from an entity be confirmed and credentialed.

Claims 5, 15
Furthermore, Narasimhan discloses:
the linking of the first user to the second user further comprises: 
receive, from the first user, a request to establish a link (payment is requested by donee, see [0062]) with the second user; and 
determine that the second user is registered (donor is regulation verified, see [0063]) with the secure information vault.

Claims 6, 16
Furthermore, Narasimhan discloses:
the linking of the first user to the second user further comprises: 
receive, from the first user, a request to establish a link (payment is requested by donee, see [0062]) with the second user; 
determine that the second user is not registered (non-verified, see [0057]) with the secure information vault.
Furthermore, Oskolkov teaches:
send an invitation to the second user (first user/sender, see [0083]) to register (registration, see [0052, 0083]) with the secure information vault; and 
determine, subsequent to sending the invitation, that the second user has registered (registered, see [0083]) with the secure information vault.

Claims 8, 18
Furthermore, Narasimhan discloses:
create a first cryptographic hash key (first user static key, see [0034]) that is unique to the processor and the data;
create a second cryptographic hash key (second user static key, see [0037]) unique to the processor and the data;
compare the first cryptographic hash key and the second cryptographic hash key (do they match, see [0039]); 
determine, based on the comparison of the first cryptographic hash key and the second cryptographic hash key, that the first cryptographic hash key and the second cryptographic hash key are different (they do not match, see [0039]); and
determine, based on the determination that the first cryptographic hash key and the second cryptographic hash key are different, that the data was altered without authorization (user is not registered, discard user identification information, see [0039-0040]).

Claims 9, 19
Furthermore, Narasimhan discloses:
create a first cryptographic hash key (first user static key, see [0034]) that is unique to the processor and the data; 
determine that the data has been accessed by the first user (authorized user, see [0034]) or the second user; 
create, based on the determination that the data has been accessed by the first user or the second user, a second cryptographic hash key (second user static key, see [0037]) unique to the processor and the data;
compare the first cryptographic hash key and the second cryptographic hash key (do they match, see [0039]); 
determine, based on the comparison of the first cryptographic hash key and the second cryptographic hash key, that the first cryptographic hash key and the second cryptographic hash key are different (they do not match, see [0039]); and
determine, based on the determination that the first cryptographic hash key and the second cryptographic hash key are different, that the data was altered without authorization (user is not registered, discard user identification information, see [0039-0040]).

Claims 10, 20
Furthermore, Narasimhan discloses:
create a first cryptographic hash key (first user static key, see [0034]) that is unique to the processor and the data;
determine that the data has been modified by an authorized user (authorized user, see [0034]); and
create a second cryptographic hash key (second user static key, see [0037]) unique to the processor and the modified data.

Response to Arguments
Applicant argues that the prior art does not teach the amendments. 
Please see new mapping.

Claim Interpretation
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure (see attached form PTO-892).
Singh et al. (US 2006/0253339) discloses system and process for escrow of payments. 
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.
Examiner hereby adopts the following definitions under the broadest reasonable interpretation standard. In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), Examiner points to these other sources to support her interpretation of the claims.1 Additionally, these definitions are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language. Finally, the following list is not intended to be exhaustive in any way:
configuration “(1) (A) (software) The arrangement of a computer system or component as defined by the number, nature, and interconnections of its constituent parts.” “(C) The physical and logical elements of an information processing system, the manner in which they are organized and connected, or both.  Note: May refer to hardware configuration or software configuration.”  IEEE 100 The Authoritative Dictionary of IEEE Standards Terms, 7th
operable “1 : fit, possible, or desirable to use.”  Webster’s Ninth New Collegiate Dictionary, Merriam-Webster Inc., Springfield, M.A. 1986.
For compact prosecution purposes and should Applicant overcome the prior art rejections noted above, Applicant is reminded that optional or conditional elements do not narrow the claims because they can always be omitted. See e.g. MPEP §2106 II C.: "Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. [Emphasis in original.]"; and In re Johnston, 435 F.3d 1381, 77 USPQ2d 1788, 1790 (Fed. Cir. 2006) ("As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted.").
Claims 1 and 11 recite “the secure information vault is 247224600.1Application No. 16/585,926configured to discharge a payment obligation of the second user if the second user pays the assignee.”

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While most definition(s) are cited because these terms are found in the claims, Examiner may have provided additional definition(s) to help interpret words, phrases, or concepts found in the definitions themselves or in the prior art.